DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements filed May 4, 2020 and July 13, 2021 comply with 37 CFR 1.98(a)(3)(i), however an NPL reference on each of these IDSs is provided only in a foreign language, thereby making the usefulness of these documents of little value. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
The “movement space of the at least one manipulator (5)”, as recited in Claims 1 and 3;
The “at least one light barrier arrangement (41)”, as recited in Claim 10; and
The “at least one camera with downstream image evaluation”, as recited in Claim 10.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “at least one transport device [for] transporting the piece goods (2) to a seizing range (4) of the at least one manipulator”, as recited in Claims 1 and 7;
The “at least one horizontal conveying device
The “at least one detection device that obtains space coordinates and/or position data, and/or contour data for the piece goods (2) to be seized by the manipulator”, as recited in Claims 1, 12, and 20;
The “control unit and/or analysis unit (12) for regulating and/or controlling the detection device … the transport device … the horizontal conveying device… and/or the manipulator”, as recited in Claim 5 and 12; 
The “detection device” assigned to each horizontal conveying device (6) and/or each transport device (3) [that] “obtains space coordinates and/or position data, and/or contour data of at least one moving piece good (2) that is arranged first and foremost in the transport direction (TR) within a row (1)”, as recited in Claims 7 and 16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “An apparatus (10) for handling moving piece goods (2), the apparatus (10) comprising
at least one manipulator (5) for piece goods (2); 
at least one transport device (3) transporting the piece goods (2) to a seizing range (4) of the at least one manipulator (5); 
at least one horizontal conveying device (6) assigned to the seizing range (4) and/or to a movement space of the at least one manipulator (5), wherein the horizontal conveying device (6) transports the moving piece goods (2) within the seizing range (4) of the at least one manipulator (5); and 
at least one detection device that obtains space coordinates and/or position data and/or contour data for the piece goods (2) to be seized by the manipulator (5); 
wherein the at least one horizontal conveying device (6) and the at least one transport device (3) are calibratable and/or controllable based on the space coordinates and/or position data and/or contour data.”

Many of the limitations recited in Claim 1 are recited as multiple alternative terms (e.g., see “wherein the at least one horizontal conveying device (6) and the at least one transport device (3) are calibratable and/or controllable based on the space coordinates and/or position data and/or contour data”.)  The prolific use of these multiple alternatives presents too many combinations (e.g., are the transport and horizontal conveyors/conveying devices “calibratable based on space coordinates”,  or “controllable based on position data and contour data”, or “calibratable and controllable based on space coordinates and contour data”, or “controllable based on space coordinates and position data and contour data”, etc.).  Because of the many combinations that are possible, the scope of these limitations cannot be determined.  
The term “moving piece goods” is ambiguous since it could be construed to mean that the piece goods are capable of actively “moving” on their own.  Instead, the piece goods are passively moved by one or more of the transport device, the horizontal conveying device, or the manipulator.  In addition, the simpler term “piece goods” is also used in Claim 1, thereby making the scope of “moving space goods” even more uncertain.  
The term “movement space of the at least one manipulator” is not shown or described in disclosure.  As such, it is unclear as to the difference between this “movement space” of the manipulator and the seizing range.
Claims 3, 5, 7, 8, 9, 10, 11, 12, 17, 18, and 19 also use multiple alternative terms, thereby making the scope of these claims also indefinite.  Applicant should review all claims and remove any multiple alternative terms that makes Claims 3, 5, 7, 8, 9, 10, 11, 12, 17, 18, and 19 indefinite.  
Claim 3 also recites “the seizing range and/or movement space”, and is indefinite because the scope of the “movement space” is unclear, as described above for Claim 1.
Claim 4 recites, “The apparatus (10) of claim 20”.  While there is a claim 20, it appears that this may be a typographical error since claim 4 originally recited (prior to the Preliminary Amendment) “The apparatus (10) as recited in one of the previous claims”.  In contrast to Claim 11 (which also depends on Claim 20 but needs to since Claim 20 first introduces the term “movable optical detection device” and claim 20 is required for antecedent basis of this term in Claim 11), Claim 4 is not directed to any further limitation of the detection device.
Claim 6 recites, “The apparatus (10) of claim 5, further comprising a plurality of horizontal conveying devices (6) that are parallel, directly adjacent to each other, in each case the plurality of horizontal conveying devices (6) are individually controllable, wherein the number of the plurality of horizontal conveying devices (6) corresponds to the number of transport devices (3).”  Claim 5, and the other intervening claims back to Claim 1, only recite “at least one transport device
Claim 7 recites, “continuing horizontal conveying devices”.  There is no antecedent basis for this term since the previous claims do not recite this exact term or specify how the horizontal conveying devices “continue” with respect to anything. 
Claim 7 further recites, “wherein each horizontal conveying device (6) and/or each transport device (3) is assigned a detection device, wherein the detection device obtains space coordinates and/or position data and/or contour data of at least one moving piece good (2) that is arranged first and foremost in the transport direction (TR) within a row (1).”  Claim 7 is indefinite because it is unclear as to whether the detection device, which is introduced in Claim 7 using the indefinite article “a”, is the same or a different “detection device” as that recited in Claim 1.  While Claim 1 does not specifically recite that the detection device is assigned to the horizontal conveying device or the transport device, Claim 1 does specify that the detection device obtains the space coordinates, position data, or contour date of piece goods to be seized by the manipulator, which would either be at the place adjacent to both the transport device and while the piece good is on the horizontal conveying device.  As such, it would appear that the detection device of Claim 1 can also be said to be “assigned to the horizontal conveying device or transfer device, thereby making the scope of Claim 7 uncertain.   
While the Examiner has attempted to identify all of the indefinite concerns, Applicant is encouraged to review all of the claims, especially since the extensive nature of the mark-ups of the claims in the Preliminary Amendment makes it more difficult to appreciate the scope of the claims. 

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acerbis et al., US 9,067,741.
With regard to Claim 1, Acerbis discloses an apparatus (1, Figs. 1-15, C2, L40 – C9, L6) for handling moving piece goods (2a, 2b, 3a, 3b, Figs. 2-), the apparatus comprising 
at least one manipulator (10) for piece goods (2a, 2b, Figs. 2-3); 
at least one transport device (5a/7a, 5b/7b, Figs. 1-3) transporting the piece goods to a seizing range (8a, 8b, 6) of the at least one manipulator (10); 
at least one horizontal conveying device (8a, 8b) assigned to the seizing range (6) and/or to a movement space of the at least one manipulator (10), wherein the horizontal conveying device transports the moving piece goods within the seizing range of the at least one manipulator (Figs. 2-3); and 
at least one detection device (15a, 15b, 16a, 16b) that obtains space coordinates and/or position data and/or contour data for the piece goods to be seized by the manipulator (C3, L29-57); 
wherein the at least one horizontal conveying device and the at least one transport device are calibratable and/or controllable based on the space coordinates and/or position data and/or contour data (Figs. 4-13, C4, L29 – C9, L3).
With regard to Claim 2, Acerbis discloses wherein at least one transport device (7a, 7b) and at least one horizontal conveying device (8a, 8b) are controlled synchronously (C3, L58 – C5, L24).

With regard to Claim 3, Acerbis discloses wherein the at least one detection device (16a, 16b) is an optical detection device assigned to the seizing range (8a, 8b) and/or a movement space of the at least one manipulator (C3, L54-57).

With regard to Claim 4, Acerbis discloses wherein the piece goods (2a, 2b) are transported in a closed formation via the at least one transport device to the seizing range of the at least one manipulator (Figs. 2-3).

With regard to Claim 5, Acerbis discloses the apparatus further comprising a control unit and/or analysis unit (20) for regulating and/or controlling the detection device (15a, 15b, 16a, 16b) and/or for regulating and/or controlling the at least one transport device (7a, 7b) and/or for regulating and/or controlling the at least one horizontal conveying device (8a, 8b) and/or for regulating and/or controlling the at least one manipulator (10, C4, L29 – C9, L3).

With regard to Claim 6, Acerbis discloses a plurality of horizontal conveying devices (8a, 8b, 8n) that are parallel, directly adjacent to each other, in each case individually controllable, wherein the number of the plurality of horizontal conveying devices corresponds to the respective number of transport devices (7a, 7b, 7n, Figs. 2-3).

With regard to Claim 7, Acerbis discloses at least two transport devices (7a, 7b) supplying piece goods and comprising the same number of continuing horizontal conveying devices (8a, 8b), wherein each transport device is assigned to a horizontal conveying device (Figs. 1-2), wherein each horizontal conveying device and/or each transport device is assigned a detection device (16a, 16b, 17a, 17b), wherein the detection device obtains space coordinates and/or position data and/or contour data of at least one moving piece good that is arranged first and foremost in the transport direction (X) within the a row (Figs. 2-3).

With regard to Claim 8, Acerbis discloses wherein each of the transport devices (7a, 7b) and/or each of the horizontal transport devices (8a, 8b) comprises its own drive (11, 12, 5), which can be controlled independently of each other, or wherein a transport device  and an aligned horizontal conveying device each form a transport unit, wherein a common drive is associated with the transport unit (C5, L13-21).

With regard to Claim 9, Acerbis discloses wherein a transport device and the horizontal conveying device arranged in each case in alignment with the transport device can be jointly controlled (C5, L13-21).

With regard to Claim 10, Acerbis discloses wherein the detection device comprises at least one light barrier arrangement with an optical path that is aligned to be transverse to the transport direction (TR) and approximately horizontal and/or parallel to a support layer and/or transport layer of the horizontal conveying device (C3, L49-57)

With regard to Claim 12, Acerbis discloses a method for handling moving piece goods (Figs. 1-15), comprising: 
transporting with one or more conveyor components the piece goods to a seizing range (8a, 8b, 6) of at least one manipulator (10, Figs. 2-35); 
sensor-detecting at least space coordinates and/or position data and/or contour data of one of the piece goods (Figs. 2-3, 8-12), moving in a transport direction (X), with a detection device (15a, 15b, 16a, 16b) and providing the at least space coordinates and/or a position data to a control unit and/or analysis unit (20);
calibrating and / or controlling the one or more conveyor components based on the space coordinates and/or position data and/or contour data (Figs. 4-13, C4, L29 – C9, L3); and 
seizing the at least one transported piece good (2) in the seizing range by the at least one manipulator (Figs. 2-3), and spatially separating the at least one seized piece good from the subsequent piece goods (Figs. 2-3, 8-12), and bringing the at least one separated piece good into a target position and/or target alignment in relation to the subsequent piece goods (Figs. 2-3).

With regard to Claim 13, Acerbis discloses wherein the one or more conveyor components comprise at least one transport device (7a, 7b) and at least one horizontal transport device (8a, 8b) that are being controlled synchronously (C4, L29 – C9, L3).

With regard to Claim 14, Acerbis discloses further supplying the piece goods via the at least one transport device (7aq, 7b) to the seizing range (8a, 8b, 6) of the at least one manipulator (10) in a row one after the other without spaces therebetween (Figs. 2-3).
With regard to Claim 15, Acerbis discloses further supplying the piece goods are being supplied in parallel rows via at least two parallel transport devices to the seizing range of the at least one manipulator (Figs. 2-3), and continuously moving on the piece goods in seizing range on the same number of parallel horizontal conveying devices (8a, 8b) which corresponds to the number of supplying transport devices (Figs. 2-3).

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3, 5-7, 10-11 and 20-22 of U.S. Patent No. 11,034,534.   Although the claims at issue are not identical, they are not patentably distinct from each other because US 11,034,534 discloses the following features of an apparatus and method for handling moved piece goods that are recited in at least Claims 1 and 10-12 of the present application:
at least one manipulator;
at least one transport device; 
at least one horizontal conveying device;
at least one detection device for obtaining space coordinates, position data, or contour  of at least one piece good;
wherein the manipulator or conveyor components are calibratable or controllable based on the space coordinates, position data, or contour  of at least one piece good;
wherein the detection device is a light barrier arrangement, , an edge scanner, or camera. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652